Exhibit 10.3

 

AMENDMENT NO. 1 AND ALLONGE TO

TERM NOTE

 

This Amendment No.  1  and Allonge to Term Note  (the “Agreement”) is by and
between RBS Citizens, National Association (successor by merger to Citizens Bank
of Massachusetts), having an address of 28 State Street, Boston, MA 02109 (the
“Lender”) and Chase Corporation, a Massachusetts corporation having an address
of 26 Summer Street, Bridgewater, MA 02324 (the “Borrower”).   This Agreement
shall be considered an allonge to the Note (as defined below) and is hereby
firmly affixed to and made part of the Note.

 

A.            Reference is hereby made to a certain Term Loan Agreement dated as
of December 15, 2009 by and between Borrower and Lender (the “Loan Agreement”). 
The loan obligations of Borrower are further evidenced by a certain Term Note
dated December 15, 2009 from Borrower to Lender in the original principal amount
of $7,000,000.00 (the “Note”).

 

B.            Borrower and Lender have agreed to add a LIBOR Advantage Rate
option to the Note.

 

C.            In addition, Borrower has requested that the Lender extend the
Maturity Date under the Note from December 15, 2012 to December 15, 2014.  The
Lender has agreed to extend the Maturity Date, provided that the Borrower joins
with the Lender in the execution of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lender and the Borrower hereby agree to modify
and amend the Note as follows:

 

1.             To extend the Maturity Date to December 15, 2014, the definition
of “Maturity Date” set forth in Section 1.8 of the Note is hereby deleted in its
entirety and is replaced with the following definition:

 

“1.8         Maturity Date:                     December 15, 2014”

 

2.             Section 3 of the Note is hereby amended to delete such section in
its entirety and to substitute the following new Section 3 in its place:

 

“During the term of this Note, the outstanding principal balance of this Note
shall accrue interest at an adjustable per annum rate of interest (the “Interest
Rate”) equal to:

 

(i)                                     the Adjusted LIBOR Rate plus the LIBOR
Rate Margin (i.e., 190 basis points) (as such terms are defined in Rider A
attached hereto and made a part hereof) and may be subject to

 

1

--------------------------------------------------------------------------------


 

an interest rate swap agreement with Lender for the term of this Note, as
required by the Loan Agreement; or

 

(ii)                                  the LIBOR Advantage Rate plus the LA
Margin (i.e., 190 basis points) (as such terms are defined in Rider B entitled
“RBS Citizens LIBOR Advantage Provisions” attached hereto and made a part
hereof);

 

Borrower may elect either interest rate option by written notice to Lender upon
any interest payment date during the term of this Note.  The interest rate
selected by Borrower shall continue during the term of the Note until Lender
receives written notice from Borrower of a requested change.  In the absence of
any written election by Borrower, the Loan shall accrue interest at the option
as set forth in item (i) above.  In the event that Borrower elects to enter into
a Hedging Contract (as such terms are defined in Rider A) with respect to all or
a portion of the outstanding balance of this Note, interest shall accrue under
this Note for such portions of this Note which are subject to a Hedging Contract
at a per annum adjustable rate of interest equal to the LIBOR Rate plus the
LIBOR Rate Margin (as such terms are defined in Rider A).  Interest shall be
calculated on a 360-day year (of twelve 30-day months) but shall accrue and be
payable on the actual number of days in a month.”

 

3.             Exhibit A to this Agreement is hereby appended and attached to
the Note as Rider B thereof.

 

4.             Borrower hereby acknowledges that the obligations of Borrower
under the Note, as amended hereby, shall continue to be affected and governed by
the Loan Agreement.

 

5.             No other changes are hereby made to Note and Borrower reaffirms
its obligations under the Note in its entirety.  This Agreement is not intended
to extinguish or affect any of the debt evidenced by the Note. This Agreement is
made in The Commonwealth of Massachusetts and shall be construed in accordance
with its laws.  If any provision hereof is in conflict with any statute or
rule of law of The Commonwealth of Massachusetts or any other statute or rule of
law of any other applicable jurisdiction or is otherwise unenforceable, such
provisions shall be deemed null and void only to the extent of such conflict or
unenforceability and shall be deemed separate from and shall not invalidate any
other provision of this Agreement.

 

6.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, and no other
parties shall be a beneficiary hereunder.  Neither this Agreement nor any of the
provisions hereof can be changed, waived, discharged or terminated except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

EXECUTED under seal as of the 28th day of February, 2012.

 

 

 

LENDER:

 

 

 

 

 

 

 

RBS Citizens, National Association

 

 

 

 

 

 

 

 

 

 

 

By:

 

Witness

 

 

William Lingard, Senior Vice President

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

Chase Corporation

 

 

 

 

 

 

 

 

By:

 

Witness

 

 

Kenneth L. Dumas, Chief Financial Officer

 

 

 

ACKNOWLEDGMENT OF GUARANTORS

 

The undersigned Guarantors acknowledge and agree to the foregoing Agreement to
which this Acknowledgment is attached.  The Guarantors represent and warrant
that as of the date of the execution of this Agreement and the effectiveness of
the modifications contained herein, the Guaranties remain in full force and
effect.  The Guarantors acknowledge and agree that their obligations under their
respective Guaranties shall be construed under the laws of the Commonwealth of
Massachusetts and each Guarantor hereby submits to the exclusive personal
jurisdiction of the courts of the Commonwealth of Massachusetts.

 

Executed under seal as of the 28th day of February, 2012.

 

 

 

Capital Services of New York, Inc.

 

 

 

 

 

 

 

 

By:

 

Witness

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

 

 

CIM Industries, Inc.

 

 

 

 

 

 

 

 

 

By:

 

Witness

 

Name:

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Rider B to Term Note

 

RBS CITIZENS LIBOR ADVANTAGE PROVISIONS

 

1.             Certain Definitions.

 

“Business Day” means any day which is neither a Saturday, Sunday nor a legal
holiday on which commercial banks are authorized or required to be closed in
Boston, Massachusetts.

 

“LA Interest Payment Date” means, initially, the last Business Day of any LA
Interest Period, and thereafter the day of each succeeding month which
numerically corresponds to such date or, if a month does not contain a day that
numerically corresponds to such date, the LA Interest Payment Date shall be the
last day of such month.

 

“LA Interest Period” means, with respect to any LIBOR Advantage Loan, the period
commencing on (and including) the date hereof  (the “Start Date”) and ending on
(but excluding) the date which numerically corresponds to such date one, two,
three or six months (as selected by the Borrower) later, and thereafter, each
one, two, three or six month period (must match Borrower’s initial selection)
ending on the day of such month that numerically corresponds to the Start Date. 
If an LA Interest Period is to end in a month for which there is no day which
numerically corresponds to the Start Date, the LA Interest Period will end on
the last day of such month.  Notwithstanding the date of commencement of any LA
Interest Period, interest shall only begin to accrue as of the date the initial
LIBOR Advantage Loan is made hereunder.

 

“LA Margin” means 1.90% per annum.

 

“LIBOR Advantage Loan” shall mean any loan or advance for which the applicable
rate of interest is based upon the LIBOR Advantage Rate.

 

“LIBOR Advantage Rate” means, relative to any LA Interest Period, the offered
rate for delivery in two London Banking Days of deposits of U.S. Dollars for a
term coextensive with the designated LA Interest Period which the British
Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day on which such LA Interest Period commences.  If the first day of any
Interest Period is not a day which is both a (i) Business Day, and (ii) a London
Banking Day, the LIBOR Advantage Rate shall be determined by reference to the
next preceding day which is both a Business Day and a London Banking Day.  If
for any reason the LIBOR Advantage Rate is unavailable and/or the Bank is unable
to determine the LIBOR Advantage Rate for any LA Interest Period, the Bank may,
at its discretion, either: (a) select a replacement index based on the
arithmetic mean of the quotations, if any, of the interbank offered rate by
first class banks in London or New York for deposits with comparable maturities
or (b)  accrue interest at a rate per annum equal to the Bank’s Prime Rate as of
the first day of any Interest Period for which the LIBOR Advantage Rate is
unavailable or cannot be determined.

 

“London Banking Day” means any day on which dealings in US dollar deposits are
transacted in the London interbank market.

 

--------------------------------------------------------------------------------


 

“Maturity Date” means December 15, 2014 unless accelerated sooner pursuant to
the terms hereof.

 

2.             Interest.

 

Interest Provisions.  Interest on the outstanding principal amount of a LIBOR
Advantage Loan shall accrue during the LA Interest Period at a rate per annum
equal to the sum of the LIBOR Advantage Rate for such LA Interest Period plus
the LA Margin.  Interest shall be due and payable on each LA Interest Payment
Date and on the Maturity Date.  Interest shall be calculated for the actual
number of days elapsed on the basis of a 360-day year, including the first date
of the applicable period to, but not including, the date of repayment.

 

--------------------------------------------------------------------------------